TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 25, 2016



                                     NO. 03-15-00674-CV


                               Gloria Allen-Mercer, Appellant

                                               v.

        Roscoe Properties, as managing agent for Connection Apartments, Appellee




   APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           DISMISSED FOR WANT OF JURISDICTION, IN PART;
 REVERSED AND RENDERED, IN PART; REVERSED AND REMANDED, IN PART;
            AFFIRMED IN PART -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 29, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses those portions of the judgment of the county

court awarding late charges, utility charges, and a re-letting charge. The Court renders judgment

that the $425 re-letting charge and $900 in late charges may not be awarded under Rule 510.11

and that Allen-Mercer take nothing on those claims. The Court remands the claim of Roscoe

Properties, as managing agent for Connection Apartments, for utility charges for further

proceedings consistent with this opinion. Without addressing those issues that have become

moot and having overruled the remainder of Gloria Allen-Mercer’s issues, the Court affirms the
remainder of the trial court’s judgment. Each party shall pay the costs of appeal incurred by that

party, both in this Court and the court below.